Citation Nr: 0204430	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-20 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of amputation of the distal phalanx ring finger of the left 
(major) hand.  

(The issue of entitlement to a compensable rating for 
residuals of a fracture of the middle phalanx of the middle 
finger with osteoarthritis of the left hand, to include 
osteoarthritis of the index finger of the left hand, will be 
the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 10 percent rating for residuals of 
amputation of the distal phalanx ring finger of the left 
hand.  

The Board is undertaking additional development on the issue 
of entitlement to a compensable rating for residuals of a 
fracture of the middle phalanx of the middle finger with 
osteoarthritis of the left hand, to include osteoarthritis of 
the index finger of the left hand, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3.104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the additional 
development is completed, the Board will provide notice as 
required by Rule of Practice 903.  See 67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the required notice and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  The veteran's left hand is the major, or dominant, hand.  

2.  The veteran's left ring finger amputation scar was noted 
to be sensitive on examination.  

3.  The current medical evidence, including x-ray, shows 
amputation of the ring finger of the veteran's left (major) 
hand at the distal interphalangeal joint and no metacarpal 
resection.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent rating for a 
superficial amputation scar of the distal phalanx ring finger 
of the left (major) hand are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7803-7805 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of amputation of the distal phalanx ring finger of 
the left (major) hand are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5155, 5227 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The ring, middle, and index fingers of the veteran's left 
(major) hand were injured when he dropped a fire extinguisher 
on his hand in June 1966.  An April 1968 rating decision 
granted service connection and an initial 10 percent rating 
for residuals of amputation of the distal phalanx of the ring 
finger of the left hand since September 1967.  Over thirty 
years then went by before the veteran filed an application 
for an increased rating in September 1998.  The February 1999 
rating decision continued the 10 percent rating, and the 
veteran perfected a timely appeal.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained the 
available medical records from the identified health care 
providers.  The veteran received a VA examination, filed lay 
statements with the RO, and provided sworn testimony at a 
video hearing before the Board in November 2001.  The 
February 1999 rating decision, the April 1999 statement of 
the case, and the RO's July 2001 letter to the veteran 
informed the veteran of the evidence needed to substantiate 
his claim.  The duty to assist is not a one-way street.  If 
the veteran wishes help, he cannot passively wait for it.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Since the 
veteran was informed of the evidence needed to substantiate 
his claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

For the veteran to prevail in his claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2001).  The rating for a physical 
disability must be considered from the point of view of the 
veteran working or seeking work and the ability of the 
veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily 
life, including employment and self-support.  It is the 
responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The amputated ring finger is on the veteran's major, or 
dominant, hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  The injured hand, or the most severely injured 
hand, of an ambidextrous individual will be considered the 
dominant hand for rating purposes.  38 C.F.R. § 4.69 (2001).  
At the May 1965 pre-induction examination, the veteran 
identified himself as left-handed, and at the December 1998 
VA examination, the veteran was deemed to be right-handed.  
Resolving all reasonable doubt in the veteran's favor, the 
veteran's left hand is his major hand.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  

The veteran's ring finger disability has been evaluated under 
the criteria for amputation of the ring finger because single 
finger amputation ratings are generally the only applicable 
ratings for amputations of whole or part of single fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Amputation of 
the ring finger of the major hand, with metacarpal resection 
(more than one-half the bone lost), is assigned a 20 percent 
evaluation.  Amputation of the ring finger of the major hand, 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto, is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  A 
20 percent evaluation is not in order because the veteran has 
not undergone a metacarpal resection.  Moreover, amputation 
at the distal interphalangeal joint, which joint is closest 
to the fingertip, leaves more than one-half of the bone in 
the veteran's left ring finger.  A higher rating is not 
warranted for amputation.

In addition to the rating for the veteran's amputation, 
however, consideration must also be given to whether he is 
entitled to any additional compensation.  In general, the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  Esteban v. Brown, 6 Vet.App. 259 (1994)  
For determining whether a separate rating is appropriate, the 
critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other.  In addition to the 
veteran's amputation, there is a question with regard to the 
scar or stump.  It is provided that superficial scars, poorly 
nourished with repeated ulceration, are assigned a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  
Superficial scars, tender and painful on objective 
demonstration, are assigned a 10 percent evaluation.  This 10 
percent rating will be assigned when the requirements are met 
even though the location may be on the tip of the finger or 
toe, and the rating may exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, Diagnostic Codes 
7804.  

While the veteran's amputation scar was noted to be well 
healed on examination in December 1968, he did complain of 
sensitivity at the amputation site in December 1998.  
Sensitivity over the skin of the left ring finger was noted 
on physical examination at that time.  While there is some 
question as to whether the noted sensitivity is commensurate 
with the requirements under Diagnostic Code 7804 of a painful 
and tender scar, under the provisions of 38 C.F.R. § 4.7, the 
degree of disability more nearly approximates the criteria 
for the 10 percent rating.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A higher evaluation for the scar is not warranted.  The only 
basis for an evaluation in excess of 10 percent for a finger 
scar is on the basis of limitation of function of the parts 
affected, which in this case includes only the left ring 
finger.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Ankylosis of the ring finger of the major hand is assigned a 
noncompensable rating, which does not provide for a higher 
evaluation.  Extremely unfavorable ankylosis will be rated as 
amputation under diagnostic codes 5152 through 5156.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5227.

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level.  38 C.F.R. § 4.68.  Accordingly, the combined 
evaluation for the veteran's ring finger disabilities cannot 
exceed the 20 percent evaluation provided for an amputation 
at the next highest level.  A higher evaluation is precluded 
under the provisions of 38 C.F.R. § 4.68.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

Because the Board is undertaking additional development on 
the issue of entitlement to a compensable rating for 
residuals of a fracture of the middle phalanx of the middle 
finger with osteoarthritis of the left hand, the Board will 
not address a duplicate rating for any possible arthritis of 
the left ring finger.  See 38 C.F.R. § 4.14 (2001).  Even if 
a rating for arthritis were available, which it is not, as 
outlined above, the veteran's left ring finger disability 
would warrant a noncompensable rating.  Range of motion of 
the left ring finger was full at the December 1998 VA 
examination, and by definition, an individual finger 
encompasses no more one group of minor joints.  See 38 C.F.R. 
§§ 4.45, 4.71a, Diagnostic Codes 5003 and 5010.  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's ring finger disability interferes 
with employment or causes frequent hospitalization.  The 
veteran told the December 1998 VA examiner and testified at 
the November 2001 video hearing that he works for the postal 
service as a driver and mail carrier.  Therefore, referral 
for extraschedular consideration is not currently warranted.  


ORDER

Entitlement to a separate 10 percent rating for the 
amputation scar of the distal phalanx ring finger of the left 
hand is granted, subject to the controlling laws and 
regulations governing the payment of monetary awards.   


Entitlement to a rating in excess of 10 percent for residuals 
of amputation of the distal phalanx ring finger of the left 
hand is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

